DETAILED ACTION
This office action is in response to Applicant’s submission filed on 15 October  2021.   
Claims 1, 3-5, 7-8, 10-12, 14-15 are pending.
Claims 2, 6, 9, 13 are cancelled.
Claims objections for 1, 3-5, 7-8, 10-12, 14-15 withdrawn in view of the amendments / arguments presented by the applicant.
Claims 1, 3-5, 7-8, 10-12, 14-15 are allowed.



Allowable Subject Matter

Claims 1, 3-5, 7-8, 10-12, 14-15 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1, 3-5, 7-8, 10-12, 14-15.  
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “obtaining, using a server, a training request sent by a client, wherein the training request comprises a functional command configured to indicate a function performed using the server, and configuration data comprising a type of a model framework, a path of a script, a path of a training data set, and model hyper-parameters; 
determining, using the server, whether configurations of the server are correct, according to the type of the model framework, the path of the script, the path of the training data set, and the model hyper-parameters included in the configuration data; …. 
starting, using the server, a container configured to operate the model framework mirror image, wherein the operating environments of the model framework are operated in the container, and the model framework is operated in the operating environments of the model framework; 
reading, using the sever, the script and the training data set into the container for operation, according to the path of the script and the path of the training data set; and according to the model framework, the script, the training data set, and the model hyper-parameters, performing, using the server, the function command 2to implement that the function command is configured to instruct the server to execute; and wherein a container engine is installed in the server and comprises a container sever pointed to a registration server, and N mirror images are stored in the registration server and N is a positive integer; 
the step of determining, using the server, whether configurations of the server are correct, according to the type of the model framework, the path of the script, the path of the training data set, and the model hyper-parameters comprised in the configuration data, comprising: 
searching through the container server, using the server, whether a first mirror image matching with the type of the model framework exists in the registration server, wherein, the first mirror imagebelongs to the N mirror images, and if the first mirror image matching with the type of the model framework doesn't exist in the registration server, configurations of the server are wrong; if the first mirror image matching with the type of the model framework existed in the registration server, verifying, by the server, whether the script and the training data set are complete, according to the path of the script and the path of the training data set, if at least one of the script and the training data set is incomplete, configurations of the server are wrong; 
if the script and the training data set are complete, determining, using the server, whether the model hyper-parameters are within a preset model hyper-parameter range, if the model hyper-parameters aren't within the preset model hyper-parameter range, configurations of the server are wrong; 
if the model hyper-parameters are within the preset model hyper-parameter range, configurations of the server are correct”,  in combination with the remaining elements and features of the claimed invention.
Claims 8, 15 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 8, 15, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims 3-5, 7 / 10-12, 14, which include all the limitations of the independent claim 1 / 8, are also allowed.
The followings are references closest to the invention claimed:
Geoertzel et al., “Part 2 – The CogPrime Architecture for Integrative, Embodied AGI”, Atlantis Press, 2014 [hereafter Geoertzel] teaches a distributed machine learning framework. Geoertzel does not show receiving and verification server configuration based on training request sent from client with type of model framework, path of script, path of dataset, and model hyper-parameters, and searching for matching mirror image to prepare container for the machine learning models.
Mann et al., US-PATENT NO.8,473,431B1 [hereafter Mann] shows sending training request form client to server.  Mann does not show receiving and verification server configuration based on training request sent from client with type of model framework, path of script, path of dataset, and model hyper-parameters, and searching for matching mirror image to prepare container for the machine learning models.
DeHaan, et. al., US-PGPUB NO.2010/0058328A1 [hereafter DeHaan] shows providing mirror images of codes. DeHaan does not show receiving and verification server configuration based on training request sent from client with type of model framework, path of script, path of dataset, and model hyper-parameters, and searching for matching mirror image to prepare container for the machine learning models.
Biswas, et al., US-PGPUB NO.2019/0102695A1 [hereafter Biswas] shows distributed client / server based machine learning system. Biswas does not show receiving and verification server configuration based on training request sent from client with type of model framework, path of script, path of dataset, and model hyper-parameters, and searching for matching mirror image to prepare container for the machine learning models.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128